 224DECISIONSOF NATIONALLABOR RELATIONS BOARDAssociated General Contractors of America,Inc., Evans-villeChapter,and Member Employers of AssociatedGeneral Contractors of America,Inc., Evansville Chap-ter andLocalUnion No. 90,United Brotherhood ofCarpenters and Joiners of America,AFL-CIOLocal Union No. 1080,United Brotherhood of Carpentersand Joiners of - America,AFL-CIO.andLocal UnionNo. 90,United Brotherhood of Carpenters and JoinersofAmerica,AFL-CIO.Cases 25-CA-2949 and25-CB-754-April 29, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn January, 10, 1969, Trial Examiner Paul E. Weilissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in and wereengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, as amend-ed, and recommending that they cease and desist there-from and take certain affirmative actions, 'as, set forthin the attached Trial Examiner's Decision. Thereafter,the General Counsel and the Respondents filed excep-tions and supporting briefs to the Trial'Examiner's Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed.:The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thesecases, and hereby adopts the Trial ,Examiner's findingsand conclusions only to the extent consistent herewith.The essential dispute giving rise to, these cases stemsfrom- conflicting territorial jurisdictional, claims. of theCharging Party, Local 90, and Respondent Local 1080,both of which are affiliates of the International Brother-hood of Carpenters and Joiners of America, to representcertain millwrights employed by member-employers ofRespondent AGC in the vicinity of Evansville, Indiana;and the adjacent territory consisting of Posey and Van-derburgh Counties. The record reveals that over a periodof years Local 90 has represented carpenters and mill-wrights in the above described territory, and has beensignatory to a series of collective agreements withRespondent AGC, the next most recent of which expiredon May 3, 1967. Respondent Local 1080, which appearsto have been created by the International solely forthe purpose of representing millwrights, has also repre-sentedmillwrights of the Respondent Employers onallconstruction jobs in certain parts of the States ofKentucky and Indiana, excluding Posey and Vander-burgh Counties, and its contract with Respondent AGCexpired on May 15, 1967.'Negotiations for a new contract between RespondentAGC and both locals began in March 1967 and were iattended by a general strike in which both locals andother building trades unions in the Evansville area partici-pated.At a negotiations meeting on March 20, 1967,and on several occasions thereafter, Jerry Lamb, therepresentative of Respondent AGC, complained thatLocal 90 had. exhibited inability to furnish qualifiedmillwrights, and suggested that jurisdiction of millwrightsbe transferred to Respondent Local 1080. Local 90 ref-used this proposal and notified Respondent AGC, inwriting, that it would do everything in its power toprevent the transfer of jurisdiction. Thereafter, on April3, 1967, Lamb met with J. C. Keown of RespondentLocal 1080 and Edward Weyler of the InternationalBrotherhood of Carpenters and Joiners. Lamb andKeown jointly composed a letter to Weyler alludingto the incompetency' of millwrights supplied through,Local 90, and requested the International to transferjurisdiction over millwrights in Posey and VanderburghCounties to Respondent Local 1080. Weyler acted onthe request, and on April 17, 1967, the Internationalnotified both Local 90 and Respondent Local 1080 thatjurisdiction overmillwrights in the two county areawas removed from Local 90 and awarded to RespondentLocal 1080. Local 90 has appealed the transfer of juris-diction and its appeal is now pending before the generalconvention of the International.Subsequent to April 17, 1967, Respondent AGC unsuc-cessfully attempted to withdraw its support of the trans-fer of jurisdiction, and' on May 3, 1967, it enteredinto a contract with Local 90 in which the unit isdescribed, as in the prior contracts, as including mill-wrights in Posey and Vanderburgh counties. Thereafter,on May 15, 1967, Respondent AGC signed a new bargain-ing agreement with Respondent Local 1080, in whichthe bargaining unit is similarly described as including,inter alia,millwrights employed in Posey and Vander-burgh Counties.Neither the contract with Local 90nor the contract with Respondent Local 1080 requiresmembership as a condition of employment, and bothcontracts contain nonmandatory referral provisions.Upon the foregoing, and the entire record in thesecases, the Board is of the view that it would not effectuatethe policies of the'Act to adopt the Trial Examiner'sfindings of Sections 8(a)(1) and (5) and 8(b)(1)(A) viola-tions.To the extent that a dispute has given rise tothe complaint here, it is clearly the result of an intraunioncontest between two locals of the same Internationalunion who are competing over territorial jurisdiction.Both Local 90 and Respondent Local 1080 are boundby the constitution of the International Brotherhoodof Carpenters and Joiners and had ceded to the parentorganization the right to "regulate and determine allmatters pertaining to the various branches and subdivi-sions of the trade," and have agreed that the Internation-al's"mandates must be observed and obeyed at alltimes." Local 90, having been adversely affected bythe International's award,' was given opportunity toappeal and'that appeal is presently pending before thegeneral convention.182 NLRB No. 29 ASSOCIATED GENERAL CONTRACTORS OF AMERICAIt is true that an employer, ordinarily, may not relyupon actions of an International union resulting in ajurisdictional realignment as between affiliated localsand may violate the Act by withdrawingrecognitionfrom one local and recognizing another in accordancewith such a reorganization. Nonetheless, where, as here,the realignment is based upon sound industrial consider-ations, the rights of employees to participate in decisionsaffecting the identity of their bargaining agent mustbe accommodated with the policy encouraging stableand effective bargaining relationships.In our opinion the shift in 'recognition in this case,prompted by the International's jurisdictional determina-tion, was not sufficiently offensive to employee intereststo warrant Board intervention. In the construction indus-try,where the instant dispute arises the onsite craftsmenare not members of a fixed and stable work forcehaving an identity with a specific employer. They lookto the hiring halls maintained by , unions, rather thanemployers, for work opportunities. They are highly orga-nized and rarely are involved in Board-conducted elec-tions.Representation rights customarily accrue to the"referring" union. There are important practical businessreasons for employers in the industry to accommodatetheir labor relations practices to the practices of theUnions operating in the industry.These are among the considerations that bear onstatutory bargaining conceptions as they apply to thisindustry. Congress has given light to these considerationsby enacting 8(f) which makes prehire agreements lawfulfor this industry despite the fact they run counter toprovisions of other sections of the Act..In this case the contracts negotiated between theAGC and Locals 90 and 1080, though not of the typespecifically privileged under Section 8(f), SeeBricklay-ers,Local No. 3,162NLRB 476, and -alsoDallasBuilding and Construction Trades Council,164'NLRB938, are basically prehire in nature with respect tofuture projects. Thus, the effect, basically, of AGC'sshift in recognition will result in little more than ashift in the source of labor for these projects. Requestsfor millwrights will be directed to the hiring hall adminis-tered by Local 1080 rather than Local 90. As thereisno evidence that Local 1080 has operated or willoperate its hiring facilities on other than a nondiscrimina-tory basis, without preference for union membership,we must assume that qualified millwrights working outofLocal 90 will receive the same . job opportunitiesas those historically working within the jurisdiction ofLocal 1080.In these circumstances, and as there is no evidenceor suggestion that the International's action was motivat-ed by considerations other than the fostering of efficientindustrial conditions,we are not persuaded that therecord establishes that AGC, by recognizing Local 1080,engaged in conduct having a sufficiently detrimentaleffect upon employee interests to warrant a refusalto bargain finding. For similar reasons, we disagreewith the Trial Examiner's finding that Local 1080 violatedSection 8(b)(1)(A) by accepting recognition and executing225a contract with AGC. Accordingly, we- shall dismissthe complaintin itsentirety.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor Relations'Board herebyordersthat the complaintherein be, andithereby is, dismissed.TRIAL EXAMINER'S DECISION-STATEMENT OF THE'CASEPAUL E. WELL, Trial Examiner: Upon charges filedon October 17, 1967, by Local Union No. 90, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, hereinafter called Local 90, against Associat-edGeneral Contractors of America, Inc., EvansvilleChapter and member employers of Associated GeneralContractorsofAmerica, Inc.,EvansvilleChapter,including but not limited to member employers listedon two pages attached to the original charges, hereinafterjointly called AGC, and against Local Union No. 1080,UnitedBrotherhood of Carpenters' and Joiners 'ofAmerica, AFL-CIO, hereinafter called Local. 1080, the.General Counsel of the National Labor Relations Board,by the Regional Director for Region 25, on March' 27,1968, 'issued an order consolidating the cases and , acomplaint against both AGC and Local 1080. This com-plaintwas thereafter amended on April 24, 1968. Bythe complaint the General' Counsel'allegesthat.'AGCviolated Section 8(a)(5) and (1) by withdrawing recogni-tion of Local 90 as the representative of its millwrightsinPosey and Variderburgh Counties, Indiana, and byaffording recognition to Local 1080 as the representativeof its millwrights in those two counties. The GeneralCounsel furtherallegesthat Local 1080 violated Section8(b)(I)(A) by accepting recognition as the representative -of the millwrights in those two counties, under thecircumstances that it knew that Local 90 was the repre-sentative of said ,millwrights. In their duly filed answersboth Respondents -denied the commission of any unfairlabor practices and by- their answers and stipulationsentered into thereafter admitted many of the facts-uponwhich the-complaint is based.'Pursuant to notice I conducted a hearing at Evansville,Indiana, on June 3 and 4 and August 20 and 21'; 1968,atwhich all parties were represented by counsel andparticipated in the hearing: Briefs filed by both Respond-ents and the General Counsel have been carefully consid-ered.Upon the entire record in the case, from myobservation of the witnesses and their demeanor, andafter'consideration of the briefs, I make the following: -FINDINGS'OF FACT1.THE BUSINESS OF THE RESPONDENTSIt -is alleged and admitted' that AGC isa corporationexisting for the purpose,among others, of representingemployer members in collective bargaining with various - 226DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor organizations, including both Local 90 and Local1080, and that among its members are contractors whoin the course and operation of their business annuallycause goods, and materials valued in excess of $50,000to be delivered from other States to Indiana. AGCand its members are employers engaged in commercewithin themeaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 90and Local 1080 are each labor organizationswithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequence of EventsOver a period of years Local 90 had representedall carpenters and millwrights within a territorial jurisdic-tion consisting of Evansville, Indiana, and the surround-ing countiesof Posey and Vanderburgh. Local 1080,which is located in Owensboro, Kentucky, 35 or 40miles from Evansville, is a millwright's local; i.e., itappears to have been set up by the International forthe purpose of, representing millwrights only. Local 1080,bargaining through the Lower Ohio Valley District Coun-cil of Carpenters, of which it is a member,' has represent-ed the millwrights- of the Employers herein2 on all con-struction jobs in certain parts of the States of Indianaand Kentucky excluding Posey and Vanderburgh Coun-ties.The contracts between AGC and Local 90 and AGCand Local 1080 were both renegotiated in the springof 1967. Negotiations between Local 90 and AGC com-menced on March 13 with the presentation by eachparty of proposed changes in the prior contract. Theproposalswere briefly discussed and the meetingadjourned.At the next meeting held on March 20,1967, Jerry Lanib, a member of the AGC negotiatingcommittee and a representative of the firm of Burch& Lamb, Inc., one of the chief employers of millwrightsin the Evansville area, complained that Local 90 hadnot been able to furnish qualified millwrights in thepast and proposed that Local 90 transfer jurisdictionof millwrights to Local 1080. Local 90 refused to discussthe proposal on the ground that it had not been placedon the negotiating agenda at the first meeting. Lambmade this proposal at subsequentmeetingsbut in eachcase Local 90 declined to consider the transfer of juris-diction.On April 1 Local 90 sent a letter to AGCstating that it did not propose to agree to let Local1080 take over the millwright work and would do every-thing in its power to prevent it. By May 3 the onlyissue remaining between the parties was wages.Local 90 is not a member of the CouncilsPrior to 1967 the employers with which we are here concernedwere members of another association, the Associated Building Contrac-tors of Evansville Inc , familiarly known as ABC AGC succeededto the responsibilities and obligations of ABC in January 1967 Thereisno issue that this in any way affects the bargaining history forour purposesWhile negotiations with Local 90 were being conductedAGC was negotiating with Local 1080. In these negotia-tions Jerry Lamb was chairman of the AGC negotiatingcommittee.Itappears that AGC was engaged in negotiation ofnew agreements with all of the building trades unionsin the Evansville vicinity and a general strike tookplace from April 1 to about May 15. The Local 90contract expired on May 3, the Local 1080 contract,May 15. On May 3, Local 90 agreed to accept theAGC wage proposal, the only issue remaining in disputebetween Local 90 and AGC, if they were assured thatthe completed contract' covered millwrights in Poseyand Vanderburgh Counties. Receiving such assurances3Local 90 agreed to sign the contract thus negotiatedand its members commenced returning to work as theywere called by the various Employers.4The contract as it was ultimately signed continued thesame provision as the'preceding contract defining theunit as containing,inter alia,millwrights in Posey andVanderburgh Counties.On April 3 Jerry Lamb in his capacity as chairmanof the AGC negotiating committee met with EdwardWeyler, International representative of the United Broth-erhood of Carpenters and Joiners of America,, and J.C. Keown, financial secretary of Local 1080, and com-posed a letter, addressed to Weyler, suggesting thatthe millwrights supplied by Local 90 were incompetentand requesting the International to transfer millwrightjurisdiction in Posey and Vanderburgh Counties to Local1080.On April 17 Weyler, as International representa-tive, sent letters to Local 90 and Local 1080 statingthat jurisdiction over millwrights in Posey and Vander-burgh Counties had been removed from Local 90 andawarded to 1080. Local 90 learned of Lamb's letterand complained of misrepresentations in it and on April24 the AGC, this time over the signature of its executivedirector,Walther, by telegram to the International, with-drew its support of the change of jurisdiction and request-ed that jurisdiction remain with Local 90. On the sameday the International sent AGC a telegram stating inessence-that the AGC letter signed by Lamb had noinfluence in the jurisdictional decision. Local 90 hassubsequently carried on its appeal of the transfer orjurisdiction and it is now pending before the generalconvention of the International Union.The situation now stands that AGC has contractsrecognizing both Local 90 and Local 1080 as the collec-tive-bargaining representative of the millwrights. As apracticalmatter it is clear that AGC is ignoring itscontract with Local 90 in this regard and it is dealingwith Local 1080 insofar as millwrights are concerned.sTo the extent that the testimony of AGC Executive Director Waltheras a whole may be construed as a denial that such assurances weregiven, he is not creditedHis demeanor on the witness stand, hisevasiveness under cross-examination, and his penchant for answeringquestions in terms of his client's position rather than factually allserve to impair his credibility'Not all employees resumed work immediately because 'the otherbuilding trades unions remained on strike until May 15 when theirvarious contracts were signed ASSOCIATED GENERAL CONTRACTORS OF AMERICA227. .The Contentions of the Parties -The General Counsel contends that by- its withdrawalof recognition of Local 90 as representative of themillwrights in Posey and Vanderburgh Counties AGCviolated Section 8(a)(5) oft -the Act. Further by theirimplementationof the millwrights' provisions of theLocal 1080 contract and correspondinglyignoring theprovisions of the Local 90 contract with regard to mill-wrights,AGC in effectterminatedthe provisions ofthe Local 90 contract with respect to millwrights withoutcomplying with the provisions- of Section 8(d) of theAct and violated Section 8(a)(5) of the Act. With regardto the intervention of the International Union,the GeneralCounsel contends-that the fact that the employees select-ed Local 90 as their bargaining representative does notmean that they selected the International as their repre-sentative merely because Local 90 is a subordinate bodyof the International Union and that for the purposesof this case they are separateentities.'The Employer contends that this sis an internal unionmatter over which the Board has not been given anygeneralsupervision and that the AGC acted in goodfaith in accordance with the mandate of the InternationalUnion. AGC contends "There is nothing in the recordin this case showing any attempt on the part of Respond-ent employers to impede` or interfere with in any waytheir collective-bargaining relationship with any union."Finally, the Employer points out that both contractsare open-shop contracts and the Employer is underno obligation to hire members of either local nor requireany employee to join either local.'Respondent Local 1080 contends that Local 1080 didnot in any way violate the Act but that under theInternational constitution giving the International theright to "regulate and `determine all matters pertainingto the various branches and subdivisions of the trade"itwas "effectively allowed to receive the grant of juris-diction of millwright work in Posey and VanderburghCounties." In addition Respondent Local 1080 contendsthat Section 8(f) somehow protects Local 1080 in thiscase.Other than the fact that Section 8(f) recognizesa distinction between building and construction unionsand industrial unions, I confess that Local 1080's argu-ment escapes me. Finally, Local 1080 argues carefullyand fully that it was not guilty of discrimination underSection 8(b)(2) or 8(b)(1)(A)., However since there isno allegationthat Local 1080 was guilty of discriminationand no such issue is before me I do not deem theargument to be particularly pertinent to the issues inthis case.Discussioncovering employees in an industry affecting commerce,the duty to bargain collectively shall also mean thatno parties to such contract shall terminate or modifysuch contract,unless the party desiring such terminationor modification"serves various notices, offers to meetand bargain,and continues in full force the existingcontract for a period of time.There can be no questionthat commencing on May 3 RespondentAGC had acontract with Local 90 requiring it to recognize Local90 as the collective-bargaining representative of itsemployees doing millwright work.The record is clear,and no one seriously contends to the contrary, thatfrom the time it entered into a contract with Local1080, which coveredby itsterms employees doing mill-wright work in Posey and VanderburghCounties, AGCand its members have not only failed to give effectto the provisions of its contract with Local 90 havingregard to millwrights in Posey and Vanderburgh Coun-ties, but have contended that its contract in that regardisno longer effective.The real issue appears to bewhetherAGC isprotected in this unilateral modificationof its contractwithlocal 90 bythe fact that the Interna-tional intervened and awarded the disputed jurisdictionto Local 1080.Section 8(d) does not speak in terms of good faith.It is a statutory requirement which must be followedby theparties.Failure to do so has long been heldto be a violation of Section 8(a)(5) or 8(b)(3).6ThatAGC innocentlymay have followed the International'sdirective or may have been coerced by the exigenciesof its business to do so is irrelevant.7While it may be true that the members of Local90 or Local 90 as a body may be bound under theterms of their relationship with the International andthe International's constitution to accept the withdrawalof jurisdictionby theInternational there is no showingthatAGC isin any way a party to this arrangementor is bound,inany way by theprovisions of the Interna-tional constitution.The issue rather is one of representa-tion over which the Board has duty of exercising itsfactfinding and administrative discretionThis is not,as both Respondents would seem to suggest,a jurisdic-tional dispute in terms ofthe Act.AGC in this caseitself took the responsibility of terminating its historicrecognitionof Local 90as representative of millwrightsinLocal 90'sarea by acquiescing in the "demand"of Local 1080 that it sign a contract covering the sameclassifications of employees although it appears fromthe record that most of the millwrights then employedby AGC'smembers were members of Local 90 andit had a contract recognizingLocal90 as their representa-tive.Section 8(d) contains a proviso to the following effect"where there is in effect a collective-bargaining contractiThis argument appears irrelevant to any issue before me Thereisno Section 8(a)(3) allegationWhat in fact the General Counselcontends is that Local 90 pursuant to the terms of its contract withAGC had a right to be called for millwrights employees and had theright and duty to represent them as employees of AGC.SeeFortSmith Chair Co , 143 NLRB 514As a matter of fact the "innocence" of AGC is not that clearlyestablishedThe impetus to the action of the International appearsto have resulted from AGC's letter signed by Lamb as the chairmanof the bargaining committee, asking that the jurisdictional change beaffectedWhat gave rise to this letter, dictated in the presence ofthe International representative to whom it was addressed, as wellas an officer of Local 1080, was not explored nor was evidence offeredas to the attempted retraction of the AGC letter by the subsequenttelegram signedby AGC's executive director 228DECISIONSOF NATIONALLABOR RELATIONS BOARDNor does it appear to me that Section 8(f) affordseither Respondent any comfort. That provision of theAct simply relieves employers engaged primarily in thebuilding and construction industry from the reach ofsubsections (a) and (b) of Section 8 under certain -spec-ified circumstances, none of which are present here.As Respondent Local 1080 points out quite correctlyboth contracts entered into by AGC were valid underSection 8(f).However it is clear that the contract withLocal 90 would have been valid in the absence ofSection 8(f). The record clearly reveals that the employ-eeswho had been doing the millwright work up tothe commencement of the strike on April 1 were membersof Local 90 or were represented by Local '90 and thereisno evidence that there was any disaffection amongthem adequate to sanction the withdrawal of recognitionby the Employer. The mere fact that these circumstancesarose in the building and construction industry did notremove the employees concerned from the protectionof the Act. I do not read 8(f) as giving employersthe right to select the bargaining agent for their employ-ees as the AGC appears to have done here. WhileJerry Lamb may have been dissatisfied with the mill-wrights he wasusing,the law does not in my opiniongive him the right to affect a change by the simpleexpedient of recognizing a differentunion.There isno reason to believe that Local 1080 was-capable ofsupplying millwrights any more competent or agile orany better trained than Local 90 but whether or notitcould do so AGC was not warranted in, its recognitionof 1080 by this factor.'--ConclusionAs I have indicated above,in my opinionAGC violatedSection 8(a)(5) both by its withdrawal of recognitionof Local 90 and theconsequent unilateral modificationby it of its contract with Local 90 and by its -actionin signinga contract with Local 1080 containing provi-sions for the representation of millwrights in Poseyand Vanderburgh Counties by that labororganization.Both facets of the violation constitute violations ofSection 8(a)(5) and (1) of the Act, and I so find.The 8(b)(1)(A) AllegationThe General Counsel contends that Local 1080, byaccepting recognition from AGC as the collective-bar-gaining representative of millwrights, in the disputedjurisdiction, violated Section 8(b)(1)(A) of the Act. Thereisno real question that Local 1080's officers knew atthe time they entered into the contract with AGC ofthe entire situation with regard to Local 90. The meetingatwhich Weyler, Lamb, and Keown were present onApril 3 at which Lamb wrote a letter'to Weyler recom-IIdeem the relative competence of the employees represented byLocal 90and those represented by Local 1080 irrelevant to any issuebefore me For this reason I excluded evidence with regard theretowhenever offered The record reveals that'many if not most of themillwrights who were employedby AGCin the Evansville area priorto April 1,1967, are still employed in the same capacitymending the change of jurisdictionand the flurry ofletters and-telegrams that followed it apprised Local1080 as well astheAGCof the factthatLocal 90persisted in its demand for continued recognition asthe millwrights'collective-bargaining agent.Itwas appar-ently common knowledge in the communityand Local1080's counsel at the hearing admitted that it was awareof the fact that a contract had been signed with Local90 covering that jurisdiction.The fact thatLocal 1080may have felt itself bound(or perhapsrewarded) bythe action of the International-in transferring jurisdictionto it affords it no defense under the circumstancesof this case.The Boardhas long held that a unionviolates Section 8(b)(l)(A) byentering into and maintain-ing an exclusive contractwithan employer when itdoes not represent a free and uncoercedmajority ofthe unit employees.'RespondentUnion's defense,appar-ently on the ground that the contract contained nounion-security clause,isnot well taken.SeeBernhard-Altmann TexasCorporation,122 NLRB 1289.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of 'the Respondents found to constituteunfair labor practices as set forth in section III, above,occurring in connectionwith AGC's operations describedin section I, above,have a close,intimate,and substantialrelationship to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow ofcommerce.V. THE REMEDYIhave found that AGC violated Section 8(a)(5) byitswithdrawal of recognition of Local 90 and bygrantingrecognitionto Local 1080-as collective-bargaining repre-sentativeof the millwrights in Posey and VanderburghCounties and I have found that Local 1080 violated8(b)(l)(A) by acceptingrecognitionunder the circum-stances.The General Counsel contends that the remedyappropriate under these circumstances includes an orderthat Respondent Employers make whole the millwrightemployees who lost wages as a result of the RespondentEmployers failure to honor the agreement with Local90. It is perhaps with this demand in mind that bothRespondents dealt at length in their briefs with issuesof discrimination. I believe it is appropriate to orderthat the harm done by Respondents' unfair labor prac-ticesbe undone to' the extent possible. To this enditisappropriate in my opinion that AGC should beordered to cease giving' effect to its contract with Local1080, to the extent that it has to do with millwrightsinPosey and Vanderburgh Counties, and resume itscontractual relationship with Local 90 to the same extent.Ibelieve further that it is appropriate that Local 1080should be ordered to cease purporting to represent mill-wright employees in Posey and Vanderburgh Counties"See, for example,Clement BrothersCompany, 165 NLRB 698 ASSOCIATED GENERAL CONTRACTORS OF AMERICA229and cease enforcing or attempting to enforce its contractto the extent that it goes to such recognitionThe General Counsel appended to his complaint alistofmembers of Local 90 who were purported tobe millwrights and contends that some or all of themsuffered as a result of the change Local 1080 contendsthat none need have suffered, they need only haveregistered with Local 1080 and if they were competentmillwrights they would have been put to work 10The General Counsel acknowledged at the hearingthat the list of "millwrights" whom he alleges to havesuffered by reason of Respondent's unfair labor practicesis the same as a list prepared by Local 90 pursuantto International RepresentativeWeyler's order for alistof all qualified millwrights who are members ofLocal 90 The testimony of the Local 90 officers whoprepared the list reveals that it contains the namesof all Local 90 members who had claimed the capabilityto do any millwright work whether or not they werenormally, usually, or even frequently employed in thatcapacityThe General Counsel made no attempt toadduce evidence as to which employees were allegedlyavailable at any particular time or which jobs theymight have beensent toby Local 90 if Local 90 hadhad the option This fact, especially in view of thetestimony of Lamb thatnot allso-called millwright mem-bers of Local 90 were acceptable to him as millwrights,together with evidence on the record that millwrightmembers of Local 1080 worked in Local 90's jurisdictionat such time as Local 90 exercised the jurisdiction,and, finally, in the absence of evidence whether ornot any millwrights who were members of neither Local90 nor Local 1080 but presumably would have beendispatched by Local 90's hiring hall had they registeredrenders the entire backpay issue so conjectural as tomake it impossible to decideAt the hearing I didnot see these issues as appropriate for litigation underthe allegations of the complaint before me and on moreleisurely consideration I remain convinced that this isneither the occasion nor the forum in which such issuesshould be decided The "party" affected by the unfairlabor practices committed is the local as an organizationThe extent to which it has been affected appears tobe the extent to which the revenues of the Local andof the pension, health and welfare, and other trustsconnected with employment through the Local as collec-tive-bargaining representative have been affected by thewithdrawal of recognition In my mind this is the realnut of the issue with regard to remedy The evidenceon the record is insufficient to determine whether infact any of the trusts have suffered by reason of thefact that payments by the Employers were made tothe Trusts administered by Local 1080 and its districtcounsel rather than to Local 90's However to the extentthatLocal 90 suffered a loss of valid revenues byreason of the fact that it did not operate as the hiringhall for millwrights, clearly in my opinion it shouldbe madewholeAccordingly,I shall recommend thatLocal1080 shall make available to the Board'sRegionalDirector for Region 25 its books and records so thata computation may be made and that Local 1080 jointlywith AGC make whole Local 90 andthe various trustfunds affected by the change to the extent necessaryWith regard to the alleged loss of employment of theLocal 90 members,itappears to me that the appropriateforum for disposition of this problem is to be foundin the grievance procedure in the contract between Local90 and the Employer iiUpon the basis of the foregoing findings of fact andupon the entire record in the case I make the followingCONCLUSIONS OF LAW1Respondent AGC, and its members, are eachemployers within the meaning of Section 2(2) of theAct2Respondent Local 1080 and Charging Party Local90 are each of them labor organizations within themeaning of Section 2(5) of the Act3All practical carpenters,millwrights, piledrivers,resilient floor layers, and all apprentices, employeesof Associated General Contractors of America, Inc ,EvansvilleChapter,and itsmember employers,employed at all jobsites in Posey and Vanderburgh Coun-ties in the State of Indiana, excluding guards, and supervisors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act4Local 90 has been at all times since May 15,1967, the exclusive representative of all employees inthe aforesaid appropriate unit for the purposes of collective bargaining within themeaningof Section 9(a) ofthe Act5By withdrawing recognition on May 15, 1967, andthereafter refusing to bargain collectively with Local90 as the exclusive bargaining representative of its mill-wright employees in the aforesaid appropriate unitRespondent AGC violated Section 8(a)(5) of the Act6By recognizing Local 1080 as the exclusive bargain-ing representative of its millwright employees in theaforesaid appropriate unit Respondent AGC violatedSection 8(a)(5) of the Act7By accepting recognition and thereafter bargainingfor and representing the millwright employees in theaforesaid collective-bargainingunit Local 1080 has violated Section 8(b)(1)(A) of the Act8By interfering with, restraining, and coercing itsemployees, and particularly its millwright employees,in the exercise of the rights guaranteed in Section 7of the Act by the actions set forth above RespondentAGC violated Section 8(a)(1) of the Act"'This of course ignores the fact that they would have to travela round trip of around 80 miles to do so and pay permit and dispatchfees to Local 1080 for the privilege" Art VIII Inote that the grievance procedure as spelled outtherein contains no provision limiting the time within which grievancesmust be submitted and provides for ultimate arbitration before a disinterested arbitrator 230DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record of thecase it is recommended that:A. Respondent Associated General Contractors ofAmerica, Inc., Evansville Chapter,and its memberemployers,their officers,agents, successors,and assigns,shall:1.Cease and desist from-(a)Refusing to bargain collectively with Local UnionNo. 90,United Brotherhood of Carpenters and Joinersof America,AFL-CIO,as the collective-bargaining rep-resentative of its millwright employees on jobs locatedin Posey and Vanderburgh Counties, Indiana.(b) Recognizing and bargaining with Local Union No.1080,United Brotherhood of Carpenters and Joinersof America,AFL-CIO, 'as the collective-bargaining rep-resentative of its millwright employees working on jobsin Posey and Vanderburgh Counties,Indiana, and givingforce and effect to its contract with said Local 1080for such purposes.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise oftheir right to self-organization,to form labor organiza-tions, to join or assist Local Union No.90,UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO,or any other labor organization,to bargaincollectively through representatives of their own choos-ing,and to engage in other concerted activities forthe purposes of collective bargaining or other mutualaid or protection or to refrain from any or all suchactivities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request meet and bargain with Local UnionNo. 90,United Brotherhood of Carpenters and Joinersof America,AFL-CIO,as the collective-bargaining rep-resentative of its millwright employees employed onjobs in the Posey and Vanderburgh Counties,Indiana,area.(b)Reinstate its contract with Local Union No. 90to the extent that it covers said millwright employees.(c)Withdraw and withhold recognition of Local UnionNo. 1080,United Brotherhood of Carpenters and Joinersof America,AFL-CIO,as the collective-bargaining rep-resentative of millwright employees in the Posey andVanderburgh Counties,Indiana, area.(d)Preserve and, upon request,make available tothe Board or its agents for examination and copyingallpayroll records,social security payment records,timecards,personnel records and reports, and all recordsand reports relating to payments to the trustees ofthe LowerOhio ValleyHealth and Welfare Trust Fund,the Tri-State Construction Advancement Program Fund,the Lower OhioValleyPension Trust Fund,the LowerOhioValleyConstruction Industry Fund,and any otherfunds to which payments were made by the Employersby reason of the employment of millwrights in thePosey and Vanderburgh Counties,Indiana, area.(e)To the extent that compensation to Local 90 andto the various pension health and welfare and othertrust funds affected by employment of millwrights inthePosey and Vanderburgh Counties, Indiana, areahas not been affected by the transfer of funds fromthe pension, health and welfare, and other trust fundsadministered through Local 1080 and the Lower OhioValley District Council, jointly and severally with Local1080,make whole Local 90 and such trust funds asare provided for in Local 90's contract with AGC.(f)Post at the jobsites of its members as well asat its office or offices wherever they may be foundcopies of the attached notices marked "Appendix A"and "Appendix B."12 Copies of said Appendix, on formsprovided by the Regional Director for Region 25, afterbeing duly signed by Respondent AGC shall be postedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Signed copies of Appendix Bshall be supplied by the Regional Director. Reasonablesteps shall be taken by Respondent AGC and its memberemployers to insure that said notices are not altered,defaced, or covered by any other material.(g)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Decision,what steps Respondent AGC has taken to comply withthe foregoing Recommended Order.13B. Respondent Local Union No. 1080, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO,its officers, agents, and representatives, shall:1.Cease and desist from:(a)Accepting recognition as collective-bargaining rep-resentative of millwright employees in the Posey andVanderburgh Counties, Indiana, area.(b)Giving effect to its contract with AGC to theextent that it covers the employment of millwrightsin the Posey and Vanderburgh Counties areas.(c) In like or related manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)To the extent that compensation to Local UnionNo. 90 and the various pension, health and welfare,and other trust funds affected by employment of mill-wrights in the Posey and Vanderburgh Counties, Indiana,area under its contract with AGC has not been affectedby the transfer of funds from the pension, health andwelfare, and other trust funds administered through12 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthewords "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "12 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " ASSOCIATED GENERAL CONTRACTORS OF AMERICALocalUnion No. 1080 and the Lower Ohio ValleyDistrict Council, jointly and severally with RespondentAGC make whole Local 90 and such trust funds asare provided for in Local 90's contract with AGC.(b) Preserve and, upon request, make available totheBoard or its agents for examination and copyingall records and reportsrelating topayments to the trus-tees of the Lower Ohio Valley Health and WelfareTrust Fund, the Tri-State Construction AdvancementProgram Fund, the Lower Ohio Valley ConstructionIndustry Fund, and any other funds to which paymentswere made by the Employers by reason of the employ-ment of millwrights in the Posey and Vanderburgh Coun-ties, Indiana, area under authority of its contract withRespondent AGC.(c)Post at its offices in Owensboro, Kentucky, andat all jobsites where millwrights are employed in Vander-burgh and Posey Counties,Indiana,copies of theattached notice marked "Appendix B."14 Copies of saidnotice, on forms provided by the Regional Directorfor Region 25, after being duly signed by representativesof Respondent Local 1080, shall be posted by it immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be takenby Respondent Local 1080 to insure that said noticesare not altered, defaced, or covered by any other mate-rial.(d) Sign and return copies of the said notice to saidRegional Director for posting by AGC and its memberemployers at all places where notices to their employeesare customarily posted.(e)Notify said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsithas taken to comply herewith.15See In. 12,supraSee In 13,supraAPPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board and in orderto effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withLocal Union No. 90, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, as thecollective-bargaining representative of ourmill-wright employees on jobs located in Posey andVanderburgh Counties, Indiana.WE WILL NOT recognize and bargain with LocalUnion No. 1080, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, as the collec-tive-bargaining representativeof itsmillwrightemployees working on jobs in Posey and Vander-burgh Counties, Indiana, and giving force and effect231to our contract with said Local 1080 for such pur-posesWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees inthe exercise of their right to self-organization, toform labor organizations, to join or assist LocalUnion No. 90, United Brotherhood of Carpentersand Joiners of- America, AFL-CIO, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engageinothermutual aid or protection or to refrainfrom any or all such activities.WE WILL, upon request, meet and bargain withLocal Union No. 90, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, as thecollective-bargaining representative of ourmill-wright employees employed on jobs in the Poseyand Vanderburgh Counties, Indiana, area.WE WILLreinstateour contract with Local No.90 to the extent that it covers said millwrightemployees.ASSOCIATED GENERALCONTRACTORS OFAMERICA, INC.,EVANSVILLE CHAPTER,AND MEMBEREMPLOYERS OFASSOCIATED GENERALCONTRACTORS OFAMERICA, INC.,EVANSVILLE CHAPTER(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921.APPENDIX BNOTICE TOALL MEMBERSPursuant to the Recommended Order of a Trial Exam-iner of the National LaborRelationsBoard and in orderto effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our members that:WE WILL NOT accept recognition as collective-bargainingrepresentative of millwright employeesin the Posey and Vanderburgh Counties,Indiana,area.WE WILL NOT give effect to our contract withAGC to the extent that it covers the employment 232DECISIONSOF NATIONALLABOR RELATIONS BOARDof millwrights in the Posey and Vanderburgh Coun-ties areaWE WILL NOT in like or related manner restrainor coerce employees in the exercise of the rightsguaranteed in Section7 of the ActWE WILL, jointly and severally with AGC makewhole Local 90 and such trust funds as are providedfor in Local 90's contract with AGC to the extentthat compensation to Local Union No 90, andthe various pension, health and welfare, and othertrust funds affected by employment of millwrightsin the Posey and Vanderburgh Counties, Indiana,area under Local 90's contract with AGC has potbeen remedied by the transfer of funds from thepension, health and welfare, and other trust fundsadministered through Local Union No 1080 andthe Lower Ohio Valley District CouncilDatedByLOCALUNION No 1080,UBCJA, AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other materialIfmembers have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 614 ISTACenter, 150 West Market Street, Indianapolis, Indiana46204, Telephone 317-633-8921